—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered April 27, 1998, convicting him of murder in the second degree (two counts), assault in the first degree, assault in the second degree, reckless endangerment in the first degree, and arson in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Thomas, J.), of that branch of the defendant’s omnibus motion which was to suppress a statement he made to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant’s contention that his confession was involuntary because it was made after his wife told him that he should “tell the truth” and “there wouldn’t be a problem” is not preserved for appellate review (see, CPL 470.05). In any event, the argument is without merit (see, People v Giangrasso, 109 AD2d 750).
To the extent that the defendant’s claim of ineffective assistance of counsel is premised upon his attorney’s failure to permit him to testify, it involves a matter which is dehors the record and is not properly presented on direct appeal (see, People v Boyd, 244 AD2d 497). Insofar as we are able to review the defendant’s claim of ineffective assistance, we find that his counsel’s performance amply met the standard of meaningful representation (see, People v Ellis, 81 NY2d 854).
The sentence imposed is not excessive (People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J. P., Sullivan, Florio and Schmidt, JJ., concur. [See, 173 Misc 2d 23.]